DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  Pursuant to communications filed on 28 April 2022, this is a First Action Non-Final Rejection on the Merits.  Claims 1-8 and 17-27 are currently pending in the instant application.

Election/Restrictions
Applicant’s election without traverse of claims 9-16 in the reply filed on 28 April 2022 is acknowledged.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 28 August 2019 and 09 March 2020 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement(s) have been considered by the Examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 22 and 23 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding claim 22, Applicant provides the limitation “wherein determining a service requirement comprises determining a trend based on the received tracking or diagnostic information” however, Applicant’s disclosure fails to teach how the claimed “trend” is determined in such full, clear, concise and exact terms to enable one skilled in the art to understand how the claimed trend is derived.  Specifically, Applicant discusses the claimed “trend(s)” in paragraph 0089 of the disclosure, however, the determined trend appears to be a desired end result, and Applicant’s disclosure fails to teach how such trends are determined. Accordingly, appropriate correction and/or clarification are earnestly solicited.
	Regarding claim 23, this claim is dependent upon claim 22, and therefore is also rejected under this section for at least its dependency on a rejected base claim. Accordingly, appropriate correction and/or clarification are earnestly solicited.
Regarding claim 23, Applicant provides the limitation “wherein determining the trend is based on a trained machine learning model” however, Applicant’s disclosure fails to teach how the claimed “machine learning model” is utilized to determine the claimed “trend”. Specifically, Applicant discusses the “machine learning model” in paragraph 0089 of the disclosure, but appears to generally apply a “machine learning model” without discussing how it is utilized in order to determine the “trend”. Accordingly, appropriate correction and/or clarification are earnestly solicited.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 22 and 23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 22, Applicant provides the claim limitation “wherein determining a service requirement comprises determining a trend based on the received tracking or diagnostic information” however, based on the currently provided claim language, it is unclear what the metes and bounds of the claimed “determining a trend” encompass, and therefore claim 23 is rendered indefinite. Specifically, it is unclear based on the currently provided claim language how the claimed “trend” is determined (i.e. steps, variables, algorithms, etc.).  Accordingly, appropriate correction and/or clarification are earnestly solicited.
Regarding claim 23, this claim is dependent upon claim 22, and therefore is also rejected under this section for at least its dependency on a rejected base claim. Accordingly, appropriate correction and/or clarification are earnestly solicited.
Regarding claim 23, Applicant provides the claim limitation “wherein determining the trend is based on a trained machine learning model” however, it is unclear, based on the currently provided claim language, what the metes and bounds of the claimed “trained machine learning model” encompass, and therefore claim 23 is rendered indefinite.  Accordingly, appropriate correction and/or clarification are earnestly solicited.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 7-8, 17-21 and 24-27 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by “OnSite Overview For the da Vinci Surgical System”, Document Number: 813331-33 rev E, 01 March 2017 URL: https://www.davincisurgerycommunity.com/intuitive/docs/813331-33_OnSite_OverView.pdf, hereinafter “Onsite”.
Regarding claim 1, Onsite discloses a method comprising: 
receiving, by a management server from a robotic surgical system, a provisioning request; in response to receiving the provisioning request: generating an encryption key pair for the robotic surgical system, the encryption key pair comprising a private key and a public key, communicating the private key to the robotic surgical system (Figure on page 4; at least as in pages 6-7, Section 3, Network Infrastructure and Connection section and Section 4 Data Flow Process section, wherein “Upon startup, the da Vinci System establishes an outgoing TLS 1.2 (transport layer security) connection to the OnSite Server” and “negotiates a TLS encrypted communications session". Onsite does not explicitly disclose that the request is for “provisioning", however on page 11, Onsite discloses “provisioning” type data to be shared, including component data, serial numbers, firmware/software versions, etc. Furthermore, page 6 discloses "OnSite server infrastructure provides back-end functionality to collect event logs, manage remote connectivity and track status of OnSite-equipped da Vinci Systems in the field.", which corresponds to provisioning.), and 
communicating a set of secure certificates to the robotic surgical system, at least one of the secure certificates enabling secure communications between the robotic surgical system and the management server (at least as in page 8, Section 5 Security and Access Control, specifically section regarding Remote Access which discloses setting up a TLS tunnel and several layers of access control based on server/client certificates for secure communications between the server and the surgical system, and further as in page 7, Section 3, Network Infrastructure and Connection section which discloses PKI system certificates used for authentication with the servers); 
receiving from the robotic surgical system, and using the at least one secure certificate enabling secure communications, a message indicating one or more software packages, each software package indicating a version of an installed software package on the robotic surgical system (at least as in page 11, Appendix 1 – System Log, disclosing the automated transmissions of software versions and checksums, system configuration and other machine/service information); 
communicating one or more software updates to the robotic surgical system based on the message (at least as in page 3, Section 1, disclosing remote software update capability); and 
registering, at the management server, the robotic surgical system (at least as in page 6, Section 3 "OnSite server infrastructure", which discloses “registering” of the system, in the broadest sense, at the management server implicitly, by the communication of the surgical system with the OnSite server, based on unique client certificates of each of the surgical systems).
Regarding claim 2, Onsite discloses the method further comprising activating the robotic surgical system (at least as in page 3, Section 1, regarding diagnostics and servicing, enable/disable features, etc.).
Regarding claim 3, Onsite further discloses wherein the management server and the robotic surgical system are in communication via a robotic surgical hub device (Figure on page 4; at least as in page 12, Appendix 2 – Optional Wireless Connectivity Kit section, including a Hospital Access Point and Security Appliance).
Regarding claim 4, Onsite further discloses wherein the provisioning request comprises an identifier of the robotic surgical hub device, and further comprising: associating, by the management server, the robotic surgical system and the robotic surgical hub device (Figure on page 4; at least as in page 12, Appendix 2 – Optional Wireless Connectivity Kit section, including a Hospital Access Point and Security Appliance).
Regarding claim 7, Onsite further discloses wherein the robotic surgical system and the management server are located at a medical center (at least as in pages 3-4, Section 1, Introduction section, and further as in page 12, Appendix 2 – Optional Wireless Connectivity Kit section, wherein the system is provided a hospital/medical facility).
Regarding claim 8, Onsite further discloses wherein the robotic surgical system is located at a medical center, and the management server is located remotely from the medical center (at least as in pages 3-4, Section 1, Introduction section, and further as in page 12, Appendix 2 – Optional Wireless Connectivity Kit section, wherein the system is provided a hospital/medical facility).
Regarding claim 17, Onsite discloses a system comprising: 
one or more cloud management servers (Figure on page 4; at least as in pages 6-7, Section 3, Network Infrastructure and Connection section); and 
a plurality of robotic surgical systems remote from the cloud management server, each robotic surgical system in communication with the cloud management server and associated with a respective medical center (Figure on page 4; at least as in pages 6-7, Section 3, Network Infrastructure and Connection section), wherein the cloud management server is configured to: 
receive, from a robotic surgical system located at a medical center, a provisioning request; in response to receipt of the provisioning request: generate an encryption key pair for the robotic surgical system, the encryption key pair comprising a private key and a public key, communicate the private key to the robotic surgical system (Figure on page 4; at least as in pages 6-7, Section 3, Network Infrastructure and Connection section and Section 4 Data Flow Process section, wherein “Upon startup, the da Vinci System establishes an outgoing TLS 1.2 (transport layer security) connection to the OnSite Server” and “negotiates a TLS encrypted communications session". Onsite does not explicitly disclose that the request is for “provisioning", however on page 11, Onsite discloses “provisioning” type data to be shared, including component data, serial numbers, firmware/software versions, etc. Furthermore, page 6 discloses "OnSite server infrastructure provides back-end functionality to collect event logs, manage remote connectivity and track status of OnSite-equipped da Vinci Systems in the field.", which corresponds to provisioning.), and 
communicate a set of secure certificates to the robotic surgical system, at least one of the secure certificates enabling secure communications between the robotic surgical system and the one or more cloud management servers (at least as in page 8, Section 5 Security and Access Control, specifically section regarding Remote Access which discloses setting up a TLS tunnel and several layers of access control based on server/client certificates for secure communications between the server and the surgical system, and further as in page 7, Section 3, Network Infrastructure and Connection section which discloses PKI system certificates used for authentication with the servers); 
receive from the robotic surgical system, and using the at least one secure certificate enabling secure communications, a message indicating one or more software packages, each software package indicating a version of an installed software package on the robotic surgical system (at least as in page 11, Appendix 1 – System Log, disclosing the automated transmissions of software versions and checksums, system configuration and other machine/service information); 
communicate one or more software updates to the robotic surgical system based on the message (at least as in page 3, Section 1, disclosing remote software update capability); and 
register, at the management server, the robotic surgical system (at least as in page 6, Section 3 "OnSite server infrastructure", which discloses “registering” of the system, in the broadest sense, at the management server implicitly, by the communication of the surgical system with the OnSite server, based on unique client certificates of each of the surgical systems).
Regarding claim 18, Onsite further discloses wherein the cloud management server comprises a web portal application, the web portal application providing functionality to provision, deprovision, and update software on each robotic surgical system of the plurality of robotic surgical systems (at least as in page 11, Appendix 1 – System Log, disclosing the automated transmissions of software versions and checksums, system configuration and other machine/service information).
Regarding claim 19, Onsite further discloses wherein the web portal application is further configured to receive remote monitoring information from each robotic surgical system and schedule service based on the received remote monitoring information (at least as in page 11, Appendix 1 – System Log, disclosing the automated transmissions of software versions and checksums, system configuration and other machine/service information).
Regarding claim 20, Onsite discloses the system further comprising at least one robotic surgical hub device, the robotic surgical hub device located at a first medical center, the robotic surgical hub device associated with at least one of the robotic surgical systems associated with the first medical center, wherein the robotic surgical hub device is in communication with at least one robotic surgical system and the one or more cloud management servers, the robotic surgical hub device comprising at least one certificate associated with the one or more cloud management servers (Figure on page 4; at least as in page 12, Appendix 2 – Optional Wireless Connectivity Kit section, including a Hospital Access Point and Security Appliance).
Regarding claim 21, Onsite further discloses wherein the one or more cloud management servers are further configured to: receive tracking or diagnostic information from a robotic surgical system; determine a service requirement based on the received tracking or diagnostic information; generate a service request based on the service requirement; and transmit a message to the robotic surgical system (Figure on page 4; at least as in page 12, Appendix 2 – Optional Wireless Connectivity Kit section, including a Hospital Access Point and Security Appliance).
Regarding claim 24, Onsite further discloses wherein the message comprises an emergency shutdown message or a network disconnect command (at least as in page 7, Section 4 Data Flow Process section, wherein system may be disabled).
Regarding claim 25, Onsite further discloses wherein the message revokes one or more certificates (at least as in pages 6-7, Section 3, Network Infrastructure and Connection section, wherein the OnSite Server limits remote access through trusted/revoked certificates, Active Directory Accounts and group membership).
Regarding claim 26, Onsite discloses a non-transitory computer-readable medium comprising processor-executable instructions to cause a processor to: 
receive, from a robotic surgical system, a provisioning request; in response to receipt of the provisioning request: generate an encryption key pair for the robotic surgical system, the encryption key pair comprising a private key and a public key, communicate the private key to the robotic surgical system (Figure on page 4; at least as in pages 6-7, Section 3, Network Infrastructure and Connection section and Section 4 Data Flow Process section, wherein “Upon startup, the da Vinci System establishes an outgoing TLS 1.2 (transport layer security) connection to the OnSite Server” and “negotiates a TLS encrypted communications session". Onsite does not explicitly disclose that the request is for “provisioning", however on page 11, Onsite discloses “provisioning” type data to be shared, including component data, serial numbers, firmware/software versions, etc. Furthermore, page 6 discloses "OnSite server infrastructure provides back-end functionality to collect event logs, manage remote connectivity and track status of OnSite-equipped da Vinci Systems in the field.", which corresponds to provisioning.), and communicate a set of secure certificates to the robotic surgical system, at least one of the secure certificates enabling secure communications between the robotic surgical system and a management server (at least as in page 8, Section 5 Security and Access Control, specifically section regarding Remote Access which discloses setting up a TLS tunnel and several layers of access control based on server/client certificates for secure communications between the server and the surgical system, and further as in page 7, Section 3, Network Infrastructure and Connection section which discloses PKI system certificates used for authentication with the servers); 
receive from the robotic surgical system, and using the at least one secure certificate enabling secure communications, a message indicating one or more software packages, each software package indicating a version of an installed software package on the robotic surgical system (at least as in page 11, Appendix 1 – System Log, disclosing the automated transmissions of software versions and checksums, system configuration and other machine/service information); 
communicate one or more software updates to the robotic surgical system based on the message (at least as in page 3, Section 1, disclosing remote software update capability); and 
register the robotic surgical system (at least as in page 6, Section 3 "OnSite server infrastructure", which discloses “registering” of the system, in the broadest sense, at the management server implicitly, by the communication of the surgical system with the OnSite server, based on unique client certificates of each of the surgical systems).
Regarding claim 27, Onsite discloses the non-transitory computer-readable medium further comprising processor-executable instructions to cause a processor to activate the robotic surgical system (at least as in page 3, Section 1, regarding diagnostics and servicing, enable/disable features, etc.).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 5 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over “OnSite Overview For the da Vinci Surgical System”, Document Number: 813331-33 rev E, 01 March 2017 URL: https://www.davincisurgerycommunity.com/intuitive/docs/813331-33_OnSite_OverView.pdf, hereinafter “Onsite”, in view of Abraham et al (WO 2012/109640 A2, hereinafter Abraham).
The teachings of Onsite have been discussed above.
Regarding claim 5, Onsite discloses the method further comprising: receiving an indication of a new software version; generating a signed reference to the new software version; providing the signed reference to the robotic surgical system (at least as in pages 3-4, Section 1, Introduction section, regarding system status monitoring and software updates, and further as in page 11, Appendix 1 – System Log, regarding software versions and checksums).  That said Onsite is silent specifically regarding wherein “a confirmation of the installation of the new software version” is provided.  Abraham discloses a system and corresponding method for secure software update, wherein the software update is authenticated and validated accordingly (at least as in Figure 3 and related text discussing straightforward validation procedures).  Therefore, it would have been obvious to one skilled in the art at the time the invention was filed to modify the teachings of Onsite, specifically regarding software updates, to include Abrahams teaching of including a validation procedure of the software update, since Abraham teaches wherein such validation procedures ensures that the software is not corrupted, modified or infected with viruses.  Examiner further notes wherein one skilled in the art would have combined the teachings Onsite and Abraham, as they are both teach system/software updates for a computer system, thereby applying a known technique to a known device (method or product) ready for improvement to yield predictable results.
Regarding claim 6, in view of the combination of Onsite and Abraham, Abraham further teaches wherein the signed reference comprises a signed uniform resource locator ("URL") (at least as in Figure 3 and related text discussing straightforward validation procedures).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See attached PTO-892 – Notice of References Cited form.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN L SAMPLE whose telephone number is (571)270-5925. The examiner can normally be reached Monday-Friday 7:00am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Mott can be reached on 571-270-5376. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JONATHAN L SAMPLE/Primary Examiner, Art Unit 3664